Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features:
Claim 1:
in response to receiving a robotic process automation (RPA) script comprising an element ID characterizing a target element of a target user interface (UI), automatically identify a runtime instance of the target element within a runtime UI exposed by the computer system; and
automatically carry out an operation that reproduces a result of an interaction of a human operator with the runtime instance of the target element, the operation determined according to the RPA script;
wherein the RPA script comprises a target window name characterizing a target window of the target UI, the target window displaying the target element; and
wherein automatically identifying the runtime instance of the target element comprises:
searching for the runtime instance of the target element within a candidate window of the runtime UI selected according to the RPA script, a name of the candidate window matching the target window name; and
in response, when the runtime instance of the target element cannot be found within the candidate window, searching for the runtime instance of the target element within another candidate window of the runtime UI selected according to the RPA script.

Claim 10:
in response to receiving a robotic process automation (RPA) script comprising an element ID characterizing a target element of a target user interface (UI), automatically identify a runtime instance of the target element within a runtime UI exposed by the computer system; and
automatically carry out an operation that reproduces a result of an interaction of a human operator with the runtime instance of the target element, the operation determined according to the RPA script;
wherein the RPA script comprises a target window name characterizing a target window of the target UI, the target window displaying the target element; and
wherein automatically identifying the runtime instance of the target element comprises:
searching for the runtime instance of the target element within a candidate window of the runtime UI selected according to the RPA script, a name of the candidate window matching the target window name; and
in response, when the runtime instance of the target element cannot be found within the candidate window, searching for the runtime instance of the target element within another candidate window of the runtime UI selected according to the RPA script.

Claim 19:
in response to receiving a robotic process automation (RPA) script comprising an element ID characterizing a target element of a target user interface (UI), automatically identify a runtime instance of the target element within a runtime UI exposed by the computer system; and
automatically carry out an operation that reproduces a result of an interaction of a human operator with the runtime instance of the target element, the operation determined according to the RPA script;
wherein the RPA script comprises a target window name characterizing a target window of the target UI, the target window displaying the target element; and
wherein automatically identifying the runtime instance of the target element comprises:
searching for the runtime instance of the target element within a candidate window of the runtime UI selected according to the RPA script, a name of the candidate window matching the target window name; and
in response, when the runtime instance of the target element cannot be found within the candidate window, searching for the runtime instance of the target element within another candidate window of the runtime UI selected according to the RPA script.

For example, Nychis (US 9,965,139) discloses generating an object hierarchy comprising a plurality of objects corresponding to active graphical user interface (GUI) elements of at least one application program; controlling the at least one application program to perform a task comprising a sequence of actions at least in part by using the object hierarchy to invoke actions in the sequence of actions; during performance of the sequence of actions, generating a log of already-performed actions in the sequence of actions; generating contextual information associated with the already performed actions, the contextual information containing at least some information not in the log and the log containing at least some information not in the contextual information; and providing to a user the log and the contextual information, but does not expressly disclose the above claimed limitations. 
For example, Zimmer (US 8,068,103) discloses graphical user interface objects are specified by a collection of attribute-value pairs, the collection of which comprise a complete description of the object and may be used by a rendering element to create a visual representation of the object. In practice, each of a first portion of attributes may be associated with two or more values--each value (for a given attribute) specifying that attribute's value for a unique resolution. A second portion of attributes are associated with a single value and are, therefore, display resolution independent. Accordingly, the target object may be displayed at any of the specified design display resolutions or accurately displayed at any resolution between the specified design display resolutions, but does not expressly disclose the above claimed limitations.
For example, Klementiev (US 7,627,821) discloses recording input from user actions in a user interface (UI) and replicating the UI activity on a computing device. When recording and replicating UI activity, these techniques and tools improve the readability of the recorded input data and the reliability of playback. The techniques and tools may be used in combination or separately. For example, a recording tool uses a set of filters, which aggregates recorded data into basic, readable primitive methods. The recording tool converts the aggregated data into playback code by converting the playback primitive methods into corresponding computer language instructions. A playback tool may then replicate the initial recorded UI activity by playing back the computer language instructions, but does not expressly disclose the above claimed limitations.
For example, Sharma (US 2017/0052824) discloses process automation in computing by implementing a Robotic Process Automation software arm component used for automation of tasks that involves transactional activities like reading from a document, application, writing into a system or application and so on. The process automation allows workflow generation for automation of business user activities on numerous operating systems and works with multiple platforms, environments and applications. Further, a process automation system also supports handling of runtime environment exceptions and audit log. A separate interface is not required by user for (easy) maintenance, as the interface supports admin configuration and run mode access. Internal/embedded documentation of process and unit level control on automation is supported while also supporting automating keyboard activities, mouse operations, wait/smart wait time feature, visual interaction and so on, but does not expressly disclose the above claimed limitations. 

As such, claims 1, 10 and 19 are in condition for allowance.
Claims 2-9 and 11-18 depend from an allowable claim and are thus in condition for allowance for at least this reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        6/12/2022